Case: 17-14460    Date Filed: 12/13/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 17-14460
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 4:16-cr-00003-LGW-GRS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

RICHARD CRAIG HEINITZ,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________


                               (December 13, 2018)

Before JORDAN, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Robert N. Nye III, appointed counsel for Richard Craig Heinitz in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).
              Case: 17-14460    Date Filed: 12/13/2018   Page: 2 of 2


Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Heinitz’s conviction and sentence are AFFIRMED.




                                         2